           Case 1:19-cr-00096-LTS Document 119 Filed 10/27/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :             19-CR-96 (LTS)
                                                                       :
SYDNEY SCALES,                                                         :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

                                                     ORDER

                 The Court has requested that a pretrial conference take place via videoconference

on the morning of November 13, 2020, at 9:00 a.m. No conference date, time, or modality can

be confirmed before the end of the preceding week, so counsel are requested to keep their

calendars open between the hours of 9 a.m. and 2 p.m. on November 13, 2020, until further

notice.

                 The Court has also requested that defense counsel be given an opportunity to

speak with the Defendant by telephone for fifteen minutes before the proceeding begins; defense

counsel should make sure to answer the telephone number that was previously provided to

Chambers at that time.

                 In advance of the conference, Chambers will email the parties with further

information on how to access the conference.

          SO ORDERED.

Dated: New York, New York
       October 27, 2020
                                                                       /s/ Laura Taylor Swain
                                                                       LAURA TAYLOR SWAIN
                                                                       United States District Judge



SCALES - NOV 13 2020 SCHD REQ ORD.DOCX                    VERSION OCTOBER 27, 2020                    1
